DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the glass fiber species and the metal salt species in the reply filed on December 06, 2022 is acknowledged.  The traversal is on the ground(s) that the multiple species can be searched and examined together without undue burden.  This is not found persuasive because contrary to Applicants’ contention, the search fields for the various specie combinations are not co-extensive in that they require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the primary polyamide resin, which includes polyamides prepared from terephthalic acid and/or isophthalic acid, distinguishes over the polyphthalamide.  As presently recited, the components read on one and the same polymer entity.
In claim 1, the “fiber” component is indefinite as to scope and meaning.  It is unclear whether such includes aramide fibers, in which case said fiber component would not distinguish over the polyphthalamide.
In claim 1, it is unclear how the “fiber” and “heat-resistant agent” distinguish over each other.
In claim 6, it is unclear whether the polymer fiber includes aramide fibers, in which case said fiber component would not distinguish over the polyphthalamide.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 11 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2019/0136053 (Takamasa).
Takamasa discloses a polyamide composition comprising:
(A) 30 to 79.7 wt.% partially crystalline polyamide (embraces Applicants’ primary polyamide and secondary polyphthalamide);
(B) 0 to 10 wt.% of polyamide different from component (A) (embraces Applicants’ primary polyamide and secondary polyphthalamide);
(C) 20 to 55 wt.% fibrous reinforcing agent (meets Applicants’ fiber);
(D) 0.2 to 2 wt.% nigrosine (not precluded from present claims); and
(E) 0.1 to 3.0 wt.% heat stabilizer (meets Applicants’ heat-resistant agent) (e.g., abstract, [0001-0008], [0069-0085], [0090-0091], [0093-0104], [0117-0130], examples, claims).
	As to claims 1, 2 and 6, Takamasa expressly sets forth various compositions (Tables 2 and 4) comprising
(A) PA 6T/6I or PA6T/66 (meets Applicants’ primary polyamide and secondary polyphthalamide);
(B) PA66, PA6 or PA6/12 (meets Applicants’ primary polyamide);
(C) glass fibers (meets Applicants’ fiber);
(D) nigrosine (not precluded from present claims); and
(E) CuI/KI (meets Applicants’ heat-resistant agent)
As to claim 4, Takamasa’s PA6T/6I comprises 6I.
As to claim 5, Takamasa’s glass fiber has a diameter of 10 µm.
As to claim 11, Takamasa discloses a molded product.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0136053 (Takamasa) described hereinabove.
As to claim 12, inasmuch as Takamasa’s exemplified molded products meet the present claims in terms of the types of materials added, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Takamasa.
Claim Rejections - 35 USC § 103
Claims 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0136053 (Takamasa) described hereinabove.
As to claim 3, inasmuch as it is within the scope of Takamasa’s inventive disclosure to use an amorphous polyamide (B) [0089-0091], it would have been obvious to one having ordinary skill in the art to select an amorphous polyphthalamide governed by the presently claimed features in accordance with the ultimate properties desired.  
As to claim 7, Takamasa clearly discloses phosphorus compounds and metal salt compounds as alternative heat stabilizers to the exemplified CuI and KI materials [0118-0119].  Accordingly, it would have been obvious to one having ordinary skill in the art to use a phosphorous compound or metal salt compound in place of the exemplified CuI and KI materials for their expected heat stabilizing effects.
As to claim 8, it is within the scope of Takamasa’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions meeting the presently claimed primary polyamide resin to glass fiber weight ratio, e.g., 30 wt.% polyamide (A) and 55 wt.% glass fibers (C), with the reasonable expectation of success.
As to claim 9, it is within the scope of Takamasa’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions meeting the presently claimed polyphthalamide to glass fiber weight ratio, e.g., 5 wt.% phthalic-based polyamide (B2) [0091] and 40 wt.% glass fibers (C), with the reasonable expectation of success.
As to claim 10, it is within the scope of Takamasa’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions meeting the presently claimed heat-resistant agent to glass fiber weight ratio, e.g., 1 wt.% heat stabilizer and 40 wt.% glass fibers (C), with the reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765